PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/310,826
Filing Date: 18 Dec 2018
Appellant(s): YANG, Kaifa



__________________
Kurt F. JAMES
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 10, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 26, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The claims of January 13, 2020 remain outstanding and are the subject of this appeal. These claims were rejected in the final Office action of March 26, 2020.
Examiner presumes that the Board is familiar with the record of the case. Consequently, examiner focusses on those issues most pertinent in present appeal and not those already made of record and believed to be understood by the Board and otherwise resolved or not subject to dispute.
Appellant’s disclosed and claimed device basically has to features. First, optical fibers (3) sandwiched between a substrate (1) and a cover plate (2) (Fig. 1) and second, optical fiber ends may be beveled at angles at/near 45° with an optional metal reflective film (4) (Fig. 2). A variety of minor embodiments and their variations are shown in the remaining figures, Figs. 3-5.
Prior art reference Peterson teaches both of these features (substrate and plate sandwiching fibers in Fig. 1 and angled fiber ends in Fig. 2). It is examiner’s view that it would have been well within the skill and obvious to the person of skill in the art (hereinafter, POSA) to combine these features into a single device before the effective filing date of the claimed invention. The arguments made by Appellant are not seen as 
As indicated below, it is the examiner’s opinion that the examiner should be affirmed.
Below, individual arguments of Appellant are addressed in sequential order, quoting generally verbatim from the appeal brief’s argument section. However, the core of Appellant’s arguments are believed to be addressed above.

Appellant argues that:
[p.4, middle] The rejection opines that it would be obvious to combine two different prior art coupling arrangements disclosed in Peterson, at FIG. 1 and FIG. 2, respectively. Applicant submits that the Office has failed to provide articulated reasoning and rational underpinning to support the proposed combination. Before addressing the examiner's positions, Applicant provides a brief summary of Peterson.
Examiner response: Examiner uses the disclosures in Peterson Fig. 1 and Fig. 2 to teach different features. Fig. 1 of Peterson is used for the basic supporting structure surrounding the optical fiber/optical fiber array and not a coupling arrangement. Fig. 2 of Peterson is used for the optical coupling arrangement between the optical fiber and the chip 255 with its device 256. While Fig. 1 of Peterson shows an edge/butt-coupling of the optical fibers with the corresponding planar optical waveguides 121-123 on the optical integrated circuit 120, this figure is not relied upon to show this feature.

It would be readily apparent to the person of ordinary skill in the art before the effective filing date of the claimed invention/POSA, that when the interface of Fig. 2 is used, the readily-apparent and obvious changes to the mechanical support system of Fig. 1 are believed to be well within the grasp of POSA. Examiner believes that nothing in the prior art combination of the supporting structure of Peterson Fig. 1 with the coupling arrangement of Fig. 2 as inoperable or unworkable.

[p.5, bottom] The thrust of Peterson's disclosure is as follows. Peterson teaches that the prior art coupling components 110, 250 of FIGS. 1 and 2 have several disadvantages for connecting optical fibers to a to a top-mounted optical component on an integrated circuit. Furthermore, Peterson teaches that, to overcome the disadvantages of the prior art components 110, 250, the solution is 
Examiner response: Appellant is focused on the coupling arrangement of Peterson Fig. 1, rather than the supporting structure, which is the only element of Fig. 1 relevant to the rejection. The remainder of the disclosure or emphasis or focus is not seen to be as pertinent as to what it teaches as a whole.
Per MPEP § 2123, patents are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal 
Here, Figs. 1 and 2 of Peterson are admittedly part of the prior art, deprecated or not. As such, they provide legitimate subject matter in evaluating the allowability and rejectability of the claims. In this case, the entirety of claims 1-8 reads upon the combination of Figs. 1 and 2 as set forth in the last action and as can easily be seen by inspection of them, all the elements of these claims are present in these figures.
The examiner’s comments here do not make what Appellant says above false. Instead, the reference is good for all it discloses. While Peterson may provide in its disclosure a better approach for a PLC for connecting optical fibers to optical or optoelectronic devices, such disclosure does nothing to the knowledge POSA has and the history upon which it relies.

[p. 6, top] Peterson teaches away from modifying the fiber array 110 of FIG. 1 in view of FIG. 2. Firstly, Peterson specifically teaches that is not possible to couple a fiber array 110 of FIG. 1 directly to the top of an integrated circuit. At column 2, lines 64-67, Peterson states that "Fiber array 110 is also not usable if an optical fiber is to be connected to the top of an optical or optoelectronic integrated circuit while the fibers are horizontal." Emphasis added. Thus, Peterson specifically teaches that the modification proposed in the Office action—i.e., modifying fiber array 110 to have protruding horizontal fibers that couple to the top of a chip as shown in FIG. 2—is "not usable." In the response to Applicant's arguments on this point, in the final rejection, the Examiner opines that Peterson's express statement 
Examiner response: Paterson Fig. 1 shows the sandwiching supporting structure and an edge coupling connection. The quotation of Paterson in Appellant’s argument is an accurate description that an edge coupling connection is not usable if an optical fiber is to be connected to the top of an optoelectronic circuit. This quotation speaks nothing to the possibility that the sandwiching supporting structure of Fig. 1 can be used with a different coupling connection, such as the vertical coupling connection of Fig. 2. Therefore, Peterson does not teach "that is not possible to couple a fiber array 110 of FIG. 1 directly to the top of an integrated circuit". Fig. 2 directly contradicts this rash conclusion. What Peterson does teach is that the connection/coupling set forth in Fig. 1 does not work as well or is inconvenient.
The quote cited by Applicant only applies to the edge coupling connection of Fig. 1 of Peterson. Peterson teaches that at least two coupling connection geometries are contemplated in the prior art, the edge connection of Fig. 1 and the vertical connection of Fig. 2. In the combination cited in the rejection, the vertical 

[p.6, bottom] Secondly, Peterson expressly teaches away from joining any optical fiber (whether or not supported in the fiber array 110) directly to the top surface of an integrated circuit chip. Particularly, Peterson teaches that, when any optical fiber 260 is joined directly to the top surface 257 of an integrated circuit chip 250, there is inherently a large distance between the core 261 of the fiber 260 and the device 256 on the chip 255 which causes relatively large insertion losses. This again teaches directly away of the proposed modification to FIG. 1 of Peterson. Based on the clear teachings of Peterson, a POSITA would not have reason to modify the fiber array 110 to "enable direct communication to/from devices from/to fibers" as proposed in the rejection because doing so would be expected to result "in a relatively large insertion loss."
Examiner response: Appellant’s argument here cuts against Applicant’s case. For a reference to “teach away” it must clearly provide reasons that the proposed combination is unacceptable or unworkable (MPEP § 20145 X.) Here, as Appellant correctly states, joining an optical fiber directly to the top surface of an optoelectronic circuit is both known in the prior art, and less preferred than the embodiments of Paterson Figs. 3-13. There is nothing in Peterson that proposes that the coupling connection of Fig. 2 cannot be used in combination with the 

[p.7, top] Under MPEP 2145 it is per se improper to combine embodiments where the reference teaches away from the combination. Accordingly, here, where Peterson's disclosure of both of the embodiments at issue teach away from combining them as set forth in the rejection, the rejection rests on a per se improper combination of prior art.
Examiner response: As there is no teaching away, per above, there is no impropriety. Fig. 2 provides ample evidence for connections atop chips where the flat surface provides support for the optical fiber among other things.

[p.7, next] Furthermore, Applicant submits that the proposed combination of FIGS. 1 and 2 is improper because it cherry picks a small portion of the disclosure for consideration and ignores the remainder of the reference to reconstruct the invention based on impermissible hindsight. See MPEP 2141.02(VI). As explained above, Peterson fundamentally aims to provide an optical connection between 
Examiner response: “Cherry picking” is not hindsight reconstruction.
As above, Appellant’s do not attempt to distinguish their claimed supporting structure from the supporting structure of Paterson Fig. 1, or attempt to distinguish their claimed optical coupling connection with the coupling connection of Fig. 2. The argument instead is focused on Peterson’s preferred embodiments of Figs. 3-

[p.7, next] Lastly, Applicant submits that an element of the claim is entirely missing from the applied reference, specifically, "optical fibers protrude a certain length out of the optical fiber positioning substrate and cover plate." The Office does not cite prior art disclosure of this element, but instead asserts that it would have been obvious to supply the missing element to "provide fiber to device communication along the lines of Peterson, Fig. 2 in a system according to Peterson, Fig. 1." Final Rejection, pg. 5. This conclusory reasoning is clear and unambiguous error. As set forth in M.P.E.P. § 2144.03, the standard of review applied to findings of fact is the “substantial evidence” standard under the Administrative Procedure Act (APA), 5 U.S.C. 500 et seq.1 [footnote omitted] The M.P.E.P further states:

[p.8, middle] Thus, any unsupported finding of fact is only proper if (I) it is capable of instant and unquestionable demonstration as being well-known, and (II) it is not the principal evidence upon which a rejection is based. The rejection of claim 1 fails both prongs. As to Prong I, there is no evidence of fibers protruding from a micro-groove substrate being well known. On the contrary, Peterson provides several examples (FIG. 1, FIG. 9) of fiber arrays that are coterminous with the micro-groove substrates on which they are supported but no contrary examples. Furthermore, Applicant is not aware of any prior art examples of fibers protruding from a micro-groove substrate and hence there is no evidence of this element being well-known. As to Prong II, the Office's conjecture is the sole evidence provided as the element of claim 1 in question.
Examiner response: Peterson Fig. 2 clearly shows a protruding end of an optical fiber protruding a certain length from a supporting structure. Element 260 is an optical fiber with cladding 262 and core 261. It is shown as extending over integrated circuit chip 255. There is no positioning/supporting substrate below the fiber. There is no cover plate above the fiber. One skilled in the art would understand, and the proposed rejection expressly explains, that optical fiber 260 is supported, likely by a supporting substrate and cover plate as depicted in Fig. 1. Therefore the combination device described in the rejection would meet the claim limitation as evidenced by the absence of a supporting substrate and cover plate in Fig. 2.  When coupled with Fig. 1, such protrusion may be maintained and “the optical fibers [will] protrude a certain length out of the optical fiber positioning substrate 
As such, there is no missing element and no official notice is or has been taken. Instead, only that which has been shown to exist in Peterson’s Figs. 1 and 2 have been used.
As stated in KSR International Co. v. Teleflex Inc., et al., 550 U.S. 398, 127 S. Ct. 1727, 82 U.S.P.Q.2d 1385 (2007), "A person of ordinary skill is also a person of ordinary creativity, not an automaton." Id. at 421, 127 S. Ct. at 1742, 82 U.S.P.Q.2d at 1397. Examiner’s view is that microgrooving of a substrate does not put its use or its various geometries beyond the POSA.

[p.9, lower] As to the first rationale, instead of "affect[ing] optical response" to enhance "absorption, reflection angles and signal integrity," covering the angled surface 265 with an index-matched adhesive, as proposed in the rejection, would distort and substantially diminish the optical reflectance of the angled surface 265. See 16/310,826 at If [0014], Moreover, as explained at col. 3, lines 10-12, the purpose of Peterson's angled surface 265 is to reflect optical signals perpendicularly between the longitudinal fiber core 261 and the optical device 256 on the parallel chip 255. Since covering the angled surface 265 with index matched adhesive would distort and diminish reflectance, and since the angled surface 265 requires good reflectance to function, a POSITA would not have had reason to cover the angled surface 265 with the adhesive 130 of Tan "in order to control and/or affect optical response," as alleged by the Office. Indeed, the proposed combination of Peterson and Tan would be expected to render Peterson 
Examiner response: Claim 9, added in the amendment of 1/13/2020 reads “wherein an end face of each of the optical fibers is polished into a bevel and each bevel is covered in glue.” Claim 10 has similar language. Claims 9 and 10 are read in light of the specification, as is proper with all claims. Appellant’s specification, in paragraphs [0006] and [0014] both discuss the shortcomings of the prior art (called existing parallel optical fibers) where beveled fiber ends without reflective coatings are covered with glue resulting in damaging the reflection at the beveled fiber ends, causing a sharp drop in reflection. Based on these observations in the specification, it would be unreasonable to interpret claims 9 and 10 such that “each bevel is covered in glue” means that the bevel does not have a metal reflective coating/film. Even though claim 9 is dependent on claim 1 and not claim 8, which expressly claims the “metal reflective film”, the only reasonable way to interpret claim 9 would be to include the “metal reflective film”. Otherwise claim 9 would be claiming the inferior design described in paragraphs [0006] and [0014] with no metal reflective film.
Appellant’s argument seems to be implying that when the Tan glue adhesive is applied to the Paterson beveled optical fiber ends, that there is no metal reflective film. This is an interesting strategy because it highlights the issue with claims 9 and 10, that they are inadvertently omitting the critical feature that 

[p.10, top] As to the second rationale for combining Peterson and Tan, Applicant submits that covering the angled surface 265 of Peterson with the index matching adhesive 130 of Tan is not the simple combination of known methods to yield predictable results. In Tan, the index matching adhesive 130 is interposed between the perpendicular end of an optical fiber 125 and the flat face of a micro-optical lens 135. In other words, the index matching adhesive 130 functions to optically 
Examiner response: This argument is based on a false assumption and an incorrect claim interpretation, and is fully addressed in the previous Examiner response above. 




Respectfully submitted,
/ANDREW JORDAN/Primary Examiner, Art Unit 2883

Conferees:

Thomas Hollweg
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883                                                                                                                                                                                                        

Helal Algahaim
/HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.